UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7893



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAYMOND CHERISSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-94-97)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Cherisson, Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Cherisson appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and

the district court’s opinion and order and find no reversible

error.   See Temkin v. Frederick County Comm’r, 945 F.2d 716, 723

(4th Cir. 1991).   The claims Cherisson raised in his Rule 60(b)

motion are foreclosed by the mandate rule.   United States v. Bell,

5 F.3d 64, 66-67 (4th Cir. 1993).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2